Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment filed on 11/13/2020 has been entered. Applicant has amended claims 1, 3, 10, 11, 13, 17 and 20. Currently claims 1-20 are pending in this application.
Applicant filed terminal disclaimer to overcome the non-statutory double patenting rejection.

 Response to Arguments
Applicant's arguments with respect to claims 1, 10 and 17 have been considered but they are not persuasive.
Applicant argues that:

    PNG
    media_image1.png
    175
    541
    media_image1.png
    Greyscale

In reply, examiner would like to point out that Rutherford at least at paragraph 0149 recites “If the two the received voice data is determined to not be consistent with the user voice profile, the server computer may indicate to the payment processing network that the user is not authenticated (Step 920). In turn, the payment processing network, may conclude that the user cannot be authenticated and may deny the transaction (Step 922). In some embodiments, the server computer may request the user to re-speak the word string and send another supplemental signal to start the process over”. As a result, it is clear that in case of user’s voice not matching the server (transaction request cannot complete) ask user to re-speak the word string and send another supplemental signal in order to continue the transaction request authentication which clearly reads on “receiving a different non- audible sound signal at the user device, subsequent to the sending the first non- audible sound signal, to determine whether to complete the transaction request or not”. As a result, the arguments are not persuasive and the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rutherford et al. (US 2014/0172430 A1), hereinafter, “Rutherford”.
Regarding Claim 1, Rutherford discloses a non-transitory computer-readable storage medium storing computer-readable program code executable by a processor to: 
receive a transaction request from a user interface of the user device (See, Paragraph 0042, “An "authorization request message" may be an electronic message that is sent to a payment processing network and/or an issuer of a payment card to request authorization for a transaction” and Paragraph 0083, “The user 401 may use his/her communication device 110 to initiate a financial transaction”);
receive a user-identifier from the user interface, the user-identifier associated with a user (See, Paragraph 0042, “The authorization request message may include an issuer account identifier that may be associated with a payment device or payment account. An authorization request message may also comprise additional data elements corresponding to "identification information" including, by way of example only: a service code, a CVV (card verification value), a dCVV (dynamic card verification value), an expiration date, etc.”); and 
initiate a multifactor authentication process responsive to receipt of the user-identifier (See, Paragraph 0083, “Once the financial transaction is initiated, the user may be asked to provide a voice sample by speaking a certain word or phrase into the microphone of communication device 110 (step 402). For example, the voice authentication system 400 may prompt the user 401, via display 230 (FIG. 2) of communication device 110, to speak a random word string, such as "The quick brown fox jumps over the lazy dog", or the user 401 may navigate the application using voice 
wherein the multifactor authentication process is performed by sending a first non-audible sound signal from the user device (See, Paragraph 0069, “Supplemental signal playback module 276 is configured to play a supplemental signal, via speaker the server computer may indicate to the payment processing network that the user is not authenticated (Step 920). In turn, the payment processing network, may conclude that the user cannot be authenticated and may deny the transaction (Step 922). In some embodiments, the server computer may request the user to re-speak the word string and send another supplemental signal to start the process over”).
Regarding Claim 2, the rejection of claim 1 is incorporated and Rutherford further discloses the plurality of communications being based upon a predetermined frequency pattern (See, Paragraph 0087).
Regarding Claim 10, Rutherford further discloses a device, comprising: 
a user interface (See, Fig. 2, Numeral 230); 
an audio interface, coupled to the user interface, and comprising an audio receiver and an audio transmitter (See, Fig. 2, Numerals 220 and 250); 
a processor, coupled to the user interface and the audio interface (See, Fig. 2, Numeral 210); and 
a non-transitory computer-readable storage medium storing computer- readable program code executable by the processor (See, Fig. 2, Numeral 270) to: 

receive, during a first interval, a first non-audible sound signal from the audio interface to initiate a multifactor authentication process, wherein the multifactor authentication process is based upon a predetermined frequency pattern (See, Paragraph 0069, “Supplemental signal playback module 276 is configured to play a supplemental signal, via speaker 250, during user voice authentication. In some embodiments, the supplemental signal may be an inaudible sound or an audible sound. The supplemental signal may be generated by a server computer and received by the communication device 110 over an input/output interface. In other embodiments, the supplemental signal may be generated locally on the communication device 110. The supplemental signal playback module 276 may play the supplemental signal, via speaker 250, while the user attempts to reproduce the word string. As a result, the audio segment capture module 272 may capture, via microphone 220, the supplemental signal simultaneously with the user's voice data” and Paragraph 0087, “Concurrent or substantially simultaneous to the user 401 speaking the prompted word string, the communication device 110 can emit the supplemental signal from the speaker of communication device 110 (step 408). For example, the communication device 110 may emit an inaudible sound that cannot be heard by a human, such as sound having frequency of less the 20 Hz or more than 20,000 Hz. The microphone of the 
wherein the multifactor authentication process is performed by receiving the a first non-audible sound signal (See, Paragraph 0069, “Supplemental signal playback module 276 is configured to play a supplemental signal, via speaker 250, during user voice authentication. In some embodiments, the supplemental signal may be an inaudible sound or an audible sound. The supplemental signal may be generated by a server computer and received by the communication device 110 over an input/output interface”), and receiving a different non- audible sound signal, subsequent to the receiving the first non- audible sound signal, to determine whether to complete the transaction request or not (paragraph 0149 recites “If the two the received voice data is determined to not be consistent with the user voice profile, the server computer may indicate to the payment processing network that the user is not authenticated (Step 920). In turn, the payment processing network, may conclude that the user cannot be authenticated and may deny the transaction (Step 922). In some embodiments, the server computer may request the user to re-speak the word string and send another supplemental signal to start the process over”).

Regarding Claim 17, Rutherford discloses a method comprising: 
receiving a transaction request from a user interface (See, Paragraph 0042, “An "authorization request message" may be an electronic message that is sent to a payment processing network and/or an issuer of a payment card to request 
receiving a user-identifier from the user interface, the user-identifier associated with a user (See, Paragraph 0042, “The authorization request message may include an issuer account identifier that may be associated with a payment device or payment account. An authorization request message may also comprise additional data elements corresponding to "identification information" including, by way of example only: a service code, a CVV (card verification value), a dCVV (dynamic card verification value), an expiration date, etc.”); and 
sending a first non-audible sound signal to initiate a multifactor authentication process during a first interval, the multifactor authentication process being based upon a predetermined frequency pattern, associated with the user See, Paragraph 0069, “Supplemental signal playback module 276 is configured to play a supplemental signal, via speaker 250, during user voice authentication. In some embodiments, the supplemental signal may be an inaudible sound or an audible sound. The supplemental signal may be generated by a server computer and received by the communication device 110 over an input/output interface. In other embodiments, the supplemental signal may be generated locally on the communication device 110. The supplemental signal playback module 276 may play the supplemental signal, via speaker 250, while the user attempts to reproduce the word string. As a result, the audio segment capture module 272 may capture, via microphone 220, the supplemental signal simultaneously with the user's voice data” and Paragraph 0087, “Concurrent or substantially simultaneous to the user 401 speaking the prompted word string, the communication 
wherein the multifactor authentication process is performed by sending a first non-audible sound signal from the user device (See, Paragraph 0069, “Supplemental signal playback module 276 is configured to play a supplemental signal, via speaker 250, during user voice authentication. In some embodiments, the supplemental signal may be an inaudible sound or an audible sound. The supplemental signal may be generated by a server computer and received by the communication device 110 over an input/output interface”), and receiving a different non- audible sound signal at the user device, subsequent to the sending the first non- audible sound signal, to determine whether to complete the transaction request or not (paragraph 0149 recites “If the two the received voice data is determined to not be consistent with the user voice profile, the server computer may indicate to the payment processing network that the user is not authenticated (Step 920). In turn, the payment processing network, may conclude that the user cannot be authenticated and may deny the transaction (Step 922). In some embodiments, the server computer may request the user to re-speak the word string and send another supplemental signal to start the process over”).

Allowable Subject Matter
s 3-9, 11-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH PALIWAL/Primary Examiner, Art Unit 2435